

Exhibit 10.4
 


AGREEMENT FOR RESTRICTED STOCK
GRANTED UNDER THE RIVER VALLEY BANCORP
2014 STOCK OPTION AND INCENTIVE PLAN
 
This Agreement has been entered into as of the ___ day of ____________, _______
between River Valley Bancorp, an Indiana corporation (the “Corporation”), and
___________________________, a [employee/director] of the Corporation or one of
its affiliates (the “Participant”), pursuant to the Corporation’s 2014 Stock
Option and Incentive Plan (the “Plan”) and evidences and sets forth certain
terms of the grant to the Participant pursuant to the Plan of an aggregate of
___________ shares of Restricted Stock as of the date of this Agreement.
Capitalized terms used herein and not defined herein have the meanings set forth
in the Plan.
 
Section 1.  Receipt of Plan; Restricted Stock and this Agreement Subject to
Plan. The Participant acknowledges receipt of a copy of the Plan. This Agreement
and the shares of Restricted Stock granted to Participant are subject to the
terms and conditions of the Plan, all of which are incorporated herein by
reference.
 
Section 2.  Restricted Period; Lapse of Restrictions and Vesting. Subject to
Section 5 of this Agreement and the provisions of the Plan, the restrictions on
the shares of Restricted Stock granted to the Participant shall lapse and such
shares shall become fully vested and not subject to forfeiture to the
Corporation as follows: ___.
 
Section 3.  Certificates for Shares. Each certificate representing the shares of
Restricted Stock granted to the Participant shall be registered in the name of
the Participant and deposited by the Participant, together with a stock power
endorsed in blank, with the Corporation and shall bear the following (or a
similar) legend:
 
“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) contained
in the 2014 Stock Option and Incentive Plan of the Corporation, and an Agreement
entered into between the registered owner and the Corporation. Copies of such
Plan and Agreement are on file in the office of the Secretary of the
Corporation.”
 
Upon the lapse of restrictions on such shares of Restricted Stock, the
Corporation shall promptly deliver a stock certificate for such shares, free of
such legend, to the Participant.
 
Section 4.  Transferability. Until such time as the restrictions on the shares
of Restricted Stock granted to Participant have lapsed and such shares are no
longer subject to forfeiture to the Corporation, the Participant shall not sell,
assign, transfer, pledge or otherwise encumber such shares of Restricted Stock.
 
Section 5.  Termination. If the Participant ceases to maintain Continuous
Service for any reason (other than death, Disability or Retirement), all shares
of Restricted Stock granted to the Participant which at the time of such
termination of Continuous Service are still subject to restrictions shall upon
such termination of Continuous Service be forfeited and returned to the
Corporation. If the Participant ceases to maintain Continuous Service
 

 
 

--------------------------------------------------------------------------------

 


by reason of death, Disability, or Retirement then the restrictions with respect
to the Ratable Portion (as defined in the Plan) of the shares of Restricted
Stock granted to the Participant shall lapse and such shares shall be free of
restrictions and shall not be forfeited. If the Continuous Service of the
Participant is involuntarily terminated, for whatever reason, at any time within
18 months after a Change in Control, any Restricted Period with respect to the
shares of Restricted Stock granted to the Participant shall lapse upon such
termination and all shares of Restricted Stock granted to the Participant shall
become fully vested in the Participant.
 
Section 6.  Dividends. In the event any dividends or other distributions,
whether in cash, property or stock of another company, are paid on any of the
shares of Restricted Stock granted to the Participant, such dividends or other
distributions shall be delivered to the Participant at that time. Stock
dividends and shares issued as a result of any stock-split, if any, issued with
respect to the Restricted Shares shall be treated as additional Restricted
Shares and shall be subject to the same restrictions and other terms and
conditions that apply with respect to, and shall vest or be forfeited at the
same time as, the Restricted Shares with respect to which such stock dividends
or shares are issued.
 
Section 7.  No Employment Rights. None of this Agreement, the Plan or the award
of shares of Restricted Stock hereunder shall be construed as giving the
Participant any right to be retained as an employee or director of the
Corporation or any Affiliate.
 
Section 8.  Withholding. In connection with the delivery of shares of Common
Stock as a result of the vesting of Restricted Stock, the Corporation shall have
the right to require the Participant to pay an amount in cash sufficient to
cover any tax, including any Federal, state or local income tax, required by any
governmental entity to be withheld or otherwise deducted and paid with respect
to such delivery (“Withholding Tax”), and to make payment to the appropriate
taxing authority of the amount of such Withholding Tax.
 
Section 9.  Plan Controlling. The terms and conditions set forth in this
Agreement are subject in all respects to the terms and conditions of the Plan,
which are controlling. All determinations and interpretations of the Committee
shall be binding and conclusive upon Participant and his or her legal
representatives.
 
Section 10.  Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Indiana.
 
Section 11.  Notices. All notices and other communications required or permitted
under this Agreement shall be written and shall be delivered personally or sent
by registered or certified first-class mail, postage prepaid and return receipt
required, addressed as follows: if to the Corporation, to the Corporation’s
executive offices in Madison, Indiana, and if to Participant or his or her
successor, to the address last furnished by Participant to the Corporation. Each
notice and communication shall be deemed to have been given when received by the
Corporation or Participant.
 
Section 12.  No Waiver. The failure of a party to insist upon strict adherence
to any term of this Agreement on any occasion shall not be considered a waiver
thereof or deprive that party of the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement.
 

 
2

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Agreement has been executed by the undersigned
thereunto duly authorized as of the date first above written.
 

 
River Valley Bancorp
       
By:
   
Name:
   
Title:
             
[signature of Participant]
     




 
 
 
 
3
 